Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 6, 7, 10-14, 17, 18, 21-23, and 25-30 are pending.  Claims 3, 5, 8, 9, 15, 16, 19, 20, and 24 have been canceled.  Note that, Applicant’s amendment and arguments January 14, 2021, have been entered.  
Claims 12-14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021, has been entered.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 11/17/20 have been withdrawn:

The rejection of Claim 20 and 30 under 35 U.S.C. 103 as being unpatentable over Gutierrez et al (US 5,904,735) as applied to claims 1, 2, 4, 6, 7, 9-11, 17-19, 21-23, and 26-29 above, and further in view of Davanzo (US 2013/0130358) or Krubasik et al (US 2012/0234359), has been withdrawn.
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Gutierrez et al (US 5,904,735) as applied to claims 1, 2, 4, 6, 7, 9-11, 17-19, 21-23, and 26-29 above, and further in view of Man et al (US 2005/0020466), has been withdrawn.      
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 10, 11, 17, 18, 21-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al (US 5,904,735) in view of Davanzo (US 2013/0130358), Krubasik et al (US 2012/0234359), and Man et al (US 2005/0020466).
the detergent surfactant can be nonionic, anionic, zwitterionic, cationic, etc., and mixtures thereof; from about 5% to about 80% by weight of a primary detergency builder, from about 0.001% to about 5% by weight of an enzyme; from about 0.001% to about 5% by weight of a polyethyleneimine, wherein the remainder is water and additional optional detersive ingredients.  See column 3, lines 1-40.  Examples of suitable builders include sodium, potassium, lithium, ammonium and substituted ammonium salts of ethylenediamine tetraacetic acid (an amino carboxylate), citric acid, etc.  See column 11, line 1 to column 12, line 69.  The polyethyleneimine can have an average molecular weight of about 100 to about 5,000,000.  Any polyethyleneimine is suitable for use and the preferred polyethyleneimines are branched and have a molecular weight from about 300 to about 2,500,000.  See column 17, lines 1-45.  The detergent composition may include ingredients such as perfumes, dyes, etc.  See column 18, lines 55-69.  The detergent composition may also contain one or more iron and/or manganese chelating agents such as amino carboxylates including salts of ethylenediaminetetraaceates, diethylenetriamine pentaacetates, (aminocarboxylates)) etc., which may be used in amounts from about 0.1% to about 10% by weight of the detergent composition.  See column 20, line 20 to column 21, line 20.  
The compositions may be used in a variety of cleaning applications such as heavy-duty detergent liquids, machine dishwashing detergents, etc., which may be in a variety of forms such as liquids, gels, etc.  See column 29, lines 1-69.  Liquid compositions can contain water and other solvents such as propylene glycol, ethylene glycol, etc.  See column 30, lines 30-45.  Water may be present in amounts such as 50 to 70% by weight, and dyes may be present in amounts from 0 to 1% by weight.  See column 35, lines 1-40.  Thickening agents, etc., may also be used in the compositions.  See column 27, lines 55-69.  
Gutierrez et al do not teach the use of a sulphonated polymer, MGDA, a water-soluble organic dye, or a composition containing MGDA, a water-soluble organic dye, polyalkyleneimine, anionic surfactant, a sulphonated polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Davanzo teaches a machine dishwashing detergent composition containing at least one cellulose enzyme and at least one pectinase enzyme.  See Abstract.  Additionally, the composition may contain builders in amounts from 15% to 80% by weight and include amino acid-based compounds such as methyl glycine diacetic acid and salts thereof (MGDA), glutamic-N,N’-diacetic acid and salts thereof (GLDA), etc.  See paras. 93-97.  
Krubasik et al teach a liquid hard surface detergent composition containing a liquid mixed alkoxylate fatty alcohol nonionic surfactant.  The compositions provide good shine/anti-spotting characteristics on hard surfaces and are especially suitable for use as automatic dishwashing compositions.  See Abstract.  The compositions may contain a builder in amounts from 10% to 80% by weight and include MGDA, GLDA, etc.  See paras. 69-80.  Additionally, a sulphonated polymer may be used in the compositions in amounts of at least 0.1% by weight which provides significant benefits in shine and anti-spotting properties to the detergent composition.  See paras. 90-94.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a sulphonated polymer in the composition taught by Gutierrez et al, with a reasonable expectation of success, because Krubasik et al teach the use of a sulphonated polymer in a similar composition provides significant benefits in shine and anti-spotting properties to the detergent composition and further, such properties would be desirable in the compositions taught by Gutierrez et al 
Man et al teach a liquid enzyme cleaning composition in which the enzyme is stable at alkaline pH.  See Abstract.  The compositions may be used in ware wash machines, dishware applications, laundry, etc.  Dyes may be used in the composition which advantageously provides visibility of the product in a package, dispenser, and or lines, wherein suitable dyes include Acid Green 25, Direct Blue 86, etc.  See paras. 200-250.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a water-soluble organic dye such as Acid Green 25 or Direct Blue 86 in the composition taught by Gutierrez et al, with a reasonable expectation of success, because Man et al teach that the use of dyes such 
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing MGDA, a water-soluble organic dye, polyalkyleneimine, anionic surfactant, a sulphonated polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Gutierrez et al in view of Davanzo, Krubasik et al, and Man et al suggest a composition containing MGDA, a water-soluble organic dye, polyalkyleneimine, anionic surfactant, a sulphonated polymer, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Gutierrez et al in view of Davanzo, Krubasik et al, and Man et al, Applicant states that Gutierrez et al teach very broad ranges of the amounts and molecular weights of PEI and a very broad range of dye for use in its compositions.  Also, Applicant states that there is no guidance or motivation in Gutierrez et al to select the claimed subgenera of the amount and molecular weight of PEI or the amount of dye for the purpose of maintaining the stability of the dye; the exemplary compositions taught in Gutierrez et al 
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Gutierrez et al in view of Davanzo, Krubasik et al, and Man et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
As stated previously, Gutierrez et al clearly teach that the compositions may be used in a variety of cleaning applications such as machine dishwashing detergents, etc., which may be in a variety of forms such as liquids, gels, etc.  (See column 29, lines 1-69 of Gutierrez et al).  Note that, the Examiner asserts that machine dishwashing detergents as taught by Gutierrez et al is synonomous to and equivalent to “automatic dishwashing detergent” as recited by the instant claims.  Liquid compositions can contain water and other solvents such as propylene glycol, ethylene glycol, etc. (See column 30, lines 30-45 of Gutierrez et al) and water may be present in amounts such as 50 to 70% by weight, and dyes may be present in amounts from 0 to 1% by weight (See column 35, lines 1-40 of Gutierrez et al).  Additionally, Gutierrez et al clearly teach that PEI’s preferably have a molecular weight from about 400 to about 1,000,000 (See column 17, lines 1-35 of Gutierrez et al) and clearly teach that dyes may be used in amounts from 0.001% to 50% by weight or 0 to 1% by weight (See column 27, lines 55-69 and column 35, lines 1-35), wherein such ranges would clearly overlap with and fall within the scope of the instant claims  With respect to the anionic surfactant component, Gutierrez et al clearly teach that the composition may 
Alternatively, even if Gutierrez et al did not teach the use of the disclosed compositions as automatic dishwashing detergents, the Examiner asserts that “automatic dishwashing detergent composition” is merely an intended use of the claimed composition and is not read as a patentable limitation.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.   
The Examiner asserts that the broad teachings of Gutierrez et al suggest compositions which are capable as functioning as automatic dishwashing detergents and have the same dye stability as the compositions recited by the instant claims because Gutierrez et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such dye stability would flow naturally from the teachings of Gutierrez et al.  Note that, while Gutierrez et al do not specifically mention or discuss dye stability or the ability of PEI compounds to provide or effect dye stability, the reason or motivation to modify the reference may often suggest In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests 
As stated previously, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01(I).  In the instant case, the Examiner has provided technical reasoning to support the assertion that the teachings of Gutierrez et al suggest compositions having the same dye stability as the compositions recited by the instant claims, and Applicant has provided no evidence or data to rebut such assertion.  Therefore, in the absence of such evidence or data, the Examiner asserts that the teaching of Gutierrez et al would suggest compositions having the dye stability as the compositions recited by the instant claims.
Additionally, the Examiner asserts that Davanzo, Krubasik et al, and Man et al are analogous prior art relative to the claimed invention and Gutierrez et al and that one or ordinary skill in the art clearly would have looked to the teachings of Davanzo, Krubasik et al, and Man et al to cure the deficiencies of Gutierrez et al.  The Examiner 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Applicant’s have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).
Additionally, the Examiner asserts that while Examples 1 and 2 of the instant specification, which fall within the scope of the instant claims, appear to provide superior dye stability in comparison to compositions falling outside the scope of the instant claims, Example 1 and 2 contain 0.015% of a polyethyleneimine and 0.015% more total actives than Comparative Examples 3 and 4; therefore, it is unclear if the superior dye stability actually rises to the level of unexpected or is merely what one of ordinary skill in the art would reasonably expect when using a composition containing 0.015% by weight of a polyethyleneimine and 0.015% more total actives versus a composition containing no polyethyleneimine and 0.015% less total actives.  Further, while the instant claims require a “branched polyethyleneimine”, it is not clear if Lupasol FG used in the Examples 1 and 2 is a branched polyethyleneimine or if the molecular weight of Lupasol FG falls within the scope of the instant claims.  Thus, the Examiner asserts that the data presented in the instant specification is not sufficient to show the unexpected and 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/March 12, 2021